People v Cisse (2019 NY Slip Op 07333)





People v Cisse


2019 NY Slip Op 07333


Decided on October 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 10, 2019

Manzanet-Daniels, J.P., Kern, Oing, Singh, JJ.


10042 3795/16

[*1] The People of the State of New York, Respondent,
vCherif Cisse, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered December 1, 2016, convicting defendant, upon his plea of guilty, of criminal contempt in the first degree, and sentencing him to a term of 90 days, concurrent with 4 years' probation, unanimously affirmed.
Defendant has not established that the narrow exception to the preservation requirement applies to his Peque claim (see People v Peque, 22 NY3d 168, 182-83 [2013], cert denied sub nom. Thomas v New York, 574 US __, 135 S Ct 90 [2014]. Defendant was informed of his potential deportation by way of the notice of immigration consequences served upon him in the presence of his attorney before his guilty plea (see e.g. People v Arias, 170 AD3d 576 [1st Dept 2019], lv denied 33 NY3d 1066 [1st Dept 2019]). Furthermore, defendant was independently aware of his potential deportation by virtue of being charged as a "Deportable Alien" in proceedings brought by Immigration and Customs Enforcement.
We decline to review defendant's unpreserved claim in the interest of justice, because the circumstances of the plea render it highly unlikely that defendant could make the requisite showing of prejudice under Peque (id. at 198-201).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 10, 2019
CLERK